52 F.3d 331NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Charles Joseph SMITH, Appellant.
No. 94-3375
United States Court of Appeals,Eighth Circuit.
Submitted:  Apr. 12, 1995Filed:  Apr. 26, 1995

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Charles Joseph Smith appeals his 115-month sentence imposed by the district court1 after he pleaded guilty to possessing an unregistered shotgun, in violation of 26 U.S.C. Secs. 5861(d) and 5871.  For reversal, Smith argues only that the trial court erred in finding that his prior concurrent sentences, which were imposed at the same time before the same court but were not formally consolidated and were identified by separate docket numbers, were not related cases under U.S.S.G. Sec. 4A1.2(a)(2).  It is well-settled in this circuit that "two or more sentences imposed at the same time 'are not related for purposes of Sec. 4A1.2(a)(2) if the cases proceeded to sentencing under separate docket numbers, and there was no formal order of consolidation.' "  United States v. Klein, 13 F.3d 1182, 1185 (8th Cir.)  (quoting United States v. McComber, 996 F.2d 946, 947 (8th Cir. 1993) (per curiam)), cert. denied, 114 S. Ct. 2722 (1994).


2
Accordingly, the judgment is affirmed.



1
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of Missouri